Citation Nr: 1112407	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  

2.  Entitlement to service connection for lung cancer, to include as due to asbestos exposure, for accrued benefits purposes.  

3.  Entitlement to service connection for the residuals of bladder cancer, to include as due to asbestos exposure, for accrued benefits purposes.  

4.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Non-Attorney Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947.  He died in July 2008.  The Appellant is the widow of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO denied service connection for the cause of the Veteran's death, and denied service connection for PTSD, bladder cancer, and lung cancer, for accrued benefits purposes.  

A travel board hearing was held before the undersigned in July 2010 in Roanoke, Virginia.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At no time prior to the Veteran's death does the evidence demonstrate a diagnosis of PTSD.  

2.  Lung cancer was not manifested during service or until many years thereafter.  

3.  Bladder cancer was not manifested during service or until many years thereafter.  

4.  COPD was not manifested during service or until many years thereafter.  

5.  The Veteran died in July 2008, at the age of 80.  The immediate cause of death was metastatic lung cancer due to, or as a consequence of COPD.  

6.  At the time of the Veteran's death, service connection was not in effect for any disability.  

7.  Neither lung cancer nor COPD were causally related to a service-connected disability.

8.  A disability of service origin was not involved the Veteran's death.  


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2010).  

2.  For purposes of accrued benefits, the Veteran's lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

3.  For purposes of accrued benefits, the Veteran's bladder cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

4.  COPD was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

5.  A service-connected disease or disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  January and March 2009 letters explained the evidence necessary to substantiate the claims in accordance with Hupp, the evidence VA was responsible for providing, and the evidence the Appellant was responsible for providing.  The Appellant has had ample opportunity to respond and supplement the record.  

The Board notes that the Appellant has not been provided specific notice regarding disability ratings and effective dates; however, because the Board's decision herein denies the claims for service connection (for accrued benefits purposes), no disability rating or effective date will be assigned.  Accordingly, there is no possibility of prejudice to the Appellant under the notice requirements of Dingess/Hartman.  

In considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of a veteran's death is considered.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  

The Veteran's service treatment records (STRs) have been certified as being unavailable as having been lost in a fire.  The Board arranged for a VA medical opinion by an official of the Veteran's Health Administration, which was responsive to the questions posed regarding any association between asbestos exposure during service and the development the diseases that caused or contributed to the Veteran's death, including the development of bladder or lung cancer.  The Appellant has not identified any evidence that remains outstanding.  Accordingly, the Board will address the merits of the claims.  

Claims for Service Connection for Accrued Benefits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war under the provisions of Sec. 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2010).  

In order to prevail on direct service connection, generally, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.   Baldwin v. West, 
13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after a veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the Appellant's claim for accrued benefits was received within one year of the Veteran's death.  

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at the time of his death, the Veteran had claims pending for service connection for PTSD, bladder cancer, and lung cancer, to include as a result of in-service asbestos exposure.  

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.  

Service Connection for PTSD

Prior to the Veteran's death, a claim for service connection for PTSD was pending.  In a statement from the Veteran's wife, submitted in August 2006, she related that the Veteran had described stressors while serving in the Republic of the Philippines where his duties included pulling dead bodies out of the water and transporting prisoners-of-war while having no ammunition.  At the Board personal hearing before the undersigned, the Appellant testified that the Veteran also spoke of witnessing children being shot.  The Appellant stated that the Veteran had reported having had psychiatric treatment during service following these duties.  As noted, the Veteran's service treatment records are not available and have been certified as having been lost in a fire.  Efforts to reconstruct the records have not been successful.  

The record includes VA outpatient treatment records that includes an evaluation for possible PTSD.  That evaluation, performed in June 2005, screened the Veteran for possible PTSD, but found insufficient evidence for a diagnosis of this disorder.  In a June 2008 memorandum, the RO made a formal finding that the information regarding the stressful events described by the Veteran, which are not found to be combat related, was insufficient to research for possible verification.  

The record does not include a diagnosis of PTSD upon which the claim for service connection may be based.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for PTSD, for accrued benefits purposes, is not warranted.  

Service Connection for Lung Cancer

The Veteran's claim for service connection for lung cancer was primarily based upon his contention of exposure to asbestos while onboard ship enroute to the Republic of the Philippines.  The Record at the time of the Veteran's death included reports that the Veteran may have also been exposed to asbestos after his discharge from active duty while working at the Radford Army Ammunition Plant.  The record shows that the Veteran was diagnosed as having lung cancer in 1999.  At that time, surgery, a partial lung resection, was performed.  This is many years after the Veteran was separated from service and the weight of the evidence does not demonstrate that his lung cancer was manifested in service or within one year thereafter.  In a VA CT scan study performed in August 2004, the Veteran's history of exposure to asbestos was reported and the findings were consistent with prior asbestos exposure.  

In October 2010, the case was referred to the Veterans Health Administration so that an expert opinion regarding any possible relationship between asbestos exposure while on board ship enroute to the Republic of the Philippines and the development of lung cancer in 1999 exists.  In December 2010, a response was received from a VA specialist in occupational, pulmonary, and critical care medicine.  After complete review of the claims folder, the physician opined that it was not at least as likely as not that the Veteran's lung cancer resulted from asbestos exposure during a ship voyage to the Philippine Islands in late 1946 or early 1947.  The VHA expert explained that this opinion was based upon the Veteran's job while on board ship, the intensity and duration of the exposure, what is known about asbestos and asbestos related lung disease, the radiographic findings on chest X-ray and CT scan of the chest, and the Veteran's history of cigarette smoking.  The VHA specialist further opined that it was more likely than not that the Veteran's lung cancer had developed as a direct result of cigarette smoking, and that any asbestos-related lung disease was more likely than not due to exposures that occurred subsequent to active duty service in the military because the intensity of the Veteran's exposure, job responsibilities, and duration of exposure while on active duty would not have resulted in asbestos-related pleural disease.  

In a February 2011 letter in support of the Appellant's claim, a private nurse opined that it was more likely than not that the Veteran's lung cancer had developed as a result of asbestos exposure during the ship voyage while on active duty.  The letter is accompanied by several medical study reports as well as a report on asbestos exposure on board ships such as the type utilized to transport the Veteran.  The letter stated that smokers who have had heavy asbestos exposure are 90 times more likely to develop "lung cancer than non-exposed individuals who do not smoke."  There is also a significant lag period for the development of asbestos-related diseases such as mesothelioma.  

After a review of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for lung cancer as a result of asbestos exposure, for accrued benefits purposes.  In doing so, it is noted that it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this regard, the Board finds that the October 2010 VHA expert medical opinion is more probative than the February 2011 private nurse's medical opinion in that not only did the VHA physician state that the most likely cause of the Veteran's lung cancer was cigarette smoking, but also stated that the nature of the Veteran's asbestos exposure during service made it less likely a cause of any asbestos related lung disease that the Veteran had developed.  The statement made in the February 2011 nurse's opinion - that asbestos exposed smokers are 90 times more likely to develop asbestos-related disease than non-asbestos exposed non-smokers - does not apply because the Veteran had a known history of smoking, and the opinion did not address the post-service asbestos exposure that is shown in the Veteran's medical history, so was based on an incomplete, factually inaccurate history.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for lung cancer, and the claim for accrued benefits must be denied.  

Service Connection for Bladder Cancer

The Veteran's claim for service connection for bladder cancer was also primarily based upon his contention of exposure to asbestos while onboard ship enroute to the Republic of the Philippines.  The record at the time of the Veteran's death included reports that the Veteran may have also been exposed to asbestos after his discharge from active duty while working at the Radford Army Ammunition Plant.  Bladder cancer was first diagnosed of record in 2005.  This is many years after service, with no manifestations either in service or within one year after discharge from active duty.  As with lung cancer, the Board submitted the case for an expert VHA opinion in October 2010, with a response received in December 2010.  In support of the Appellant's claim, the private nurse submitted an opinion regarding bladder cancer in February 2011.  

In his December 2010 response, the VHA expert opined that it was not at least as likely as the Veteran's bladder cancer resulted from asbestos exposure during a ship voyage to the Philippine Islands in late 1946 to early 1947.  He stated as reasons for the opinion that epidemiologic data suggested that asbestos has been linked to cancers of the lung, pleura, larynx, oropharynx, kidney, esophagus, and biliary systems, but is not known as a cause of bladder cancer.  "Cigarette smoking or a history of cigarette smoking is/are the most important risk factor(s) contributing to the development of bladder cancer."  The VHA physician went on to state that the Veteran's medical records do not identify an occupational exposure to chemical carcinogens that are known to produce bladder cancer while he was on active duty or while he worked at the Radford Army Ammunition Plant.  

In the February 2011 letter in support of the Appellant's claim, the private nurse wrote that, while epidemiologic studies may not clearly support a consistent relationship between nonrespiratory cancers and asbestos exposure, they are aware of a relationship with nonrespiratory cancers in some incidences.  She wrote that some studies have noted excess deaths from certain cancers such as that of the kidneys, brains, and bladder.  

As above, the Board finds the October 2010 VHA expert medical nexus opinion to be more probative than the February 2011 private nurse's medical nexus opinion.  Although the February 2011 opinion indicates that medical studies do support a relationship between asbestos exposure and the development of bladder cancer, a careful reading of the studies submitted in connection with this letter shows that they do not contain such support.  Those studies refer to the development of mesothelioma and other restrictive lung disease, as well as cancers of the larynx and esophagus, but not bladder cancer; therefore, the literature that accompanies the February 2011 opinion actually supports the October 2010 medical opinion to a greater degree.  As the Board finds the preponderance of the evidence is against the claim for service connection for bladder cancer, the claim for accrued benefits must be denied.  


Service Connection for the Cause of the Veteran's Death

The Appellant is claiming service connection for the cause of the Veteran's death.  In the Board personal hearing before the undersigned, the Appellant outlined the reasons for her belief, primarily relating to the asbestos to which the Veteran was exposed while onboard ship to the Republic of the Philippines.  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The record shows that the Veteran died in July 2008, at age 80.  The death certificate shows that the immediate cause of death was metastatic lung cancer, due to, or as a consequence of, chronic obstructive pulmonary disease (COPD).  No autopsy was performed.  At the time of his death, service connection was not in effect for any disability.  


The Board has already discussed the possibility that the lung cancer that was the immediate cause of the Veteran's death could be related to service.  As the preponderance of the evidence does not support this claim, it follows that service connection for the immediate cause of the Veteran's death is not warranted.  The possibility exists, however, that service connection for COPD could have been 
warranted such that that disability, listed on the death certificate as related to the cause of the Veteran's death, could be related to service.  It is initially noted that there is no evidence in the record of COPD during service and no claims that the Veteran had COPD while he was on active duty.  The disability was first noted in private treatment records that show complaints of shortness of breath that required use of oxygen in 2000.  

The Appellant's main contention is that the COPD is the result of the asbestos exposure during service.  This subject was also addressed by the VHA specialist in the December 2010 medical opinion.  The VHA specialist opined that it was not at least as likely as not that the COPD resulted from asbestos exposure during service, primarily because COPD is not a known complication of asbestos exposure.  It was noted that the Veteran had evidence of restrictive lung disease on spirometry that resulted from his history of prior partial lung resection.  The VHA physician's 
opinion was that asbestos exposure, both during service and thereafter, did not result in COPD, but instead the COPD was more likely caused by cigarette smoking.  

The Veteran died as a result of lung cancer and COPD.  The preponderance of the evidence shows that neither lung cancer nor COPD is related to the Veteran's period 

of active duty, including exposure to asbestos during service.  For these reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted, and the appeal must be denied.  


ORDER

Service connection for PTSD, for accrued benefits purposes, is denied.  

Service connection for lung cancer, to include as due to asbestos exposure, for accrued benefits purposes, is denied.  

Service connection for the residuals of bladder cancer, to include as due to asbestos exposure, for accrued benefits purposes, is denied.  

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


